Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-13, 15-18 and 20 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“electrically connecting, at a front-side of the front-side active layer, the first electrically conductive clip to a first node of the first transistor and to a first node of the second transistor”
“electrically connecting, at the front-side of the front-side active layer, the second electrically conductive clip to a second node of the first transistor”
“electrically connecting, at a backside portion of the semiconductor die, a second node of the second transistor to the electrically conductive paddle”

b.	The limitations in claim 11:  
”forming a buried dielectric layer between a semiconductor substrate of a semiconductor die and a front-side active layer of the semiconductor die”  
“forming, between the first transistor and the second transistor, a dielectric isolation barrier that extends through the front-side active layer to the buried dielectric layer”
“electrically connecting, at the backside portion of the semiconductor die, the first node of the first transistor through the buried dielectric layer to the electronically conductive paddle”





”forming a buried dielectric layer between a semiconductor substrate of a semiconductor die and a front-side active layer of the semiconductor die”
“forming, between the first transistor and the second transistor, a dielectric isolation barrier that extends through the front-side active layer to the buried dielectric layer”
“electrically connecting, at a backside portion of the semiconductor die, a second node of the first transistor through the buried dielectric layer to the electrically conductive paddle”  

when considered along with the rest of the device and method distinguishes over the prior art of record as there is no prior device or method or a reasonably obvious variant thereof.  Notable differences include that this device and method includes: 
a.  electrically connecting, at a front-side of a specific front-side active layer, a specific first electrically conductive clip to a first node of a specific first transistor and to a first node of a specific second transistor, and electrically connecting, at the front-side of the front-side active layer, the second electrically conductive clip to a second node of the first transistor, and electrically connecting, at a backside portion of a specific semiconductor die, a second node of the second transistor to a specific electrically conductive paddle.  
b.  forming a buried dielectric layer between a semiconductor substrate of a semiconductor die and a front-side active layer of a specific semiconductor die, forming, between a specific first transistor and a specific second transistor, a dielectric isolation barrier that extends through a specific front-side active layer to a specific buried dielectric layer, electrically connecting, at a specific backside portion of the semiconductor die, a specific first node of the first transistor through the buried dielectric layer to a specific electronically conductive paddle.  
c.  forming a buried dielectric layer between a semiconductor substrate of a semiconductor die and a front-side active layer of the semiconductor die, forming, between a specific first transistor and a 

As to claim 1, 11 and 16 the office here references the previous action’s detailed reasons for allowance regarding claims 1, 14 and 19 (with the small change made when claim 19 was moved up to claim 16 being of no great import to the overall reasons for allowance).  

The limitations in claims 1, 11 and 16 are sufficient to distinguish claims 2-10, 12, 13, 15, 17-18 and 20 which depend from claims 1, 11 and 16 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GRANT S WITHERS/Primary Examiner, Art Unit 2891